Citation Nr: 0629285	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from June 1965 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.

Although the veteran requested a hearing before the RO, he 
failed to attend his hearing scheduled for January 2005.  His 
request for a RO hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2005).


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).


CONCLUSION OF LAW

The criteria for an initial increased evaluation in excess of 
30 percent are not met for PTSD, effective October 30, 2003.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

The duty to notify the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence 
was met with a December 2003 letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  It explained that if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include records from other 
government agencies, employers, or private doctors, then VA 
would make reasonable efforts to obtain the records from the 
sources identified, but that he ultimately is responsible for 
substantiating his claim.  The Board notes that this letter 
was sent to the appellant prior to the May 2004 rating 
decision.  This letter also essentially notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.

The Board notes that no letter was sent to the veteran which 
explained that the evidence must document a worsening of the 
veteran's service-connected disability and what evidence was 
necessary to establish an effective date.  However, the Board 
finds this error to be non-prejudicial.  In the June 2006 
informal hearing presentation, the veteran's representative 
stated that "[a]lthough the veteran was provided with notice 
of what type [sic] evidence was needed to corroborate his 
claim, he was not notified of the type of evidence considered 
necessary to establish an effective date."  See p.6 of June 
2006 informal hearing presentation.  The Board finds that 
this statement demonstrates that the veteran had actual 
knowledge of what the evidence must show to support a claim 
for an increased disability rating.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  Additionally, the Board finds that the lack of 
notice regarding the effective date was non-prejudicial 
because the Board is denying an increase herein.  Therefore, 
the issue of notice regarding the effective date is rendered 
moot.

Thus, the Board finds that all proper VCAA notice has been 
furnished to the veteran, and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

B. Duty to Assist

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the veteran's service medical records, VA treatment 
records, as well as a VA examination requested by the RO.  
There is no indication of any outstanding records identified 
by the veteran.

In the August 2006 informal hearing presentation, the 
veteran's representative argues that the Board should remand 
the veteran's appeal for a new VA examination for two 
reasons.  First, the representative argues that the July 2004 
VA examination is too old, and that under Caffrey v. Brown, 6 
Vet. App. 377 (1994), a new VA examination must be provided.  
However, the Board notes that Caffrey did not hold that an 
appeal should be remanded solely on the basis of how old the 
VA examination is.  Rather, a new VA examination is in order 
when the veteran contends that (1) the severity of a service-
connected disability has increased since the most recent 
rating examination, or (2) the current rating may be 
incorrect.  See Caffrey at 381; see also VAOPGCPREC 11-95 
(1995).  Neither the veteran, nor his representative, has 
argued that the veteran's PTSD symptoms have worsened since 
the July 2004 VA examination; therefore, no new VA 
examination is necessary for that reason.  The veteran is, 
however, arguing that the initial 30 percent rating is 
incorrect.  However, the Board notes that the veteran was 
provided a VA examination following his June 2004 notice of 
disagreement that challenged the 30 percent disability 
rating.  This is the July 2004 VA examination already in the 
claims folder.  Thus, the Board finds that the veteran 
representative's first argument for a new VA examination is 
insufficient to warrant a new VA examination.

The veteran representative's also contends that a new VA 
examination is warranted because the July 2004 VA examiner 
did not review the veteran's entire claims folder in 
conjunction with the examination.  The veteran representative 
finds support for this argument in the examination report, 
which reads, "this appears to be a review examination for 
this condition" (emphasis added).  However, the Board notes 
that there is nothing in the July 2004 VA examination report 
that definitively indicates that no review of the claims 
folder was completed.  Furthermore, the May 2004 RO request 
for a VA examination notes that the claims file is being sent 
for review by the examiner.  Therefore, the Board concludes 
that it is unclear whether the VA examiner reviewed the 
claims file in conjunction with the examination.  Despite 
this uncertainty, the Board finds that the July 2004 VA 
examination was thorough and complete, and that remanding 
this appeal for a new VA examination is unnecessary.  The 
examiner's report includes extensive detailing of the 
veteran's military history, and his current social and 
occupational history.  There is nothing to indicate that a 
review of the claims folder did not occur and the exam report 
reflects that the examiner was very familiar with the 
veteran's history.

Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.






Analysis

A. Applicable laws and regulations

Service connection was granted for PTSD in a May 2004 rating 
decision, and the RO assigned an initial compensable 
disability rating of 30 percent, effective October 30, 2003, 
the date on which the original PTSD service connection claim 
was received.  The veteran contends that he is entitled to a 
higher initial evaluation for PTSD.  More specifically, the 
veteran claims that the current evaluation assigned for his 
disorder does not accurately reflect the severity of the 
symptomatology associated with that disability.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) (general rating considerations; 
essentials of evaluative ratings).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (2005).

B. Entitlement to a disability evaluation in excess of 30 
percent

Although the veteran meets the criteria for a 30 percent 
evaluation, his PTSD symptoms are not severe enough to merit 
a rating in excess of 30 percent.

Throughout the appeal period, the veteran has not been found 
to have occupational or social impairment with reduced 
reliability and productivity.  The veteran has been steadily 
employed with the same employer for the past twenty years.  
Furthermore, he indicated in the July 2004 VA examination 
that he has never had any negative criticisms regarding his 
work performance, and that he concludes that he is a 
satisfactory employee.  This evidence of steady, satisfactory 
employment tends to suggest that the veteran can maintain 
work relationships.

Additionally, there is no evidence of difficulty in 
establishing and maintaining effective social relationships.  
While the veteran reports avoiding social settings and people 
in general, he does maintain a close relationship with his 
two daughters.  The July 2004 VA examiner noted that the 
veteran reported almost daily telephone contact with one 
daughter and regular monthly visits from the other.  Although 
the veteran contends that he prefers isolation, and feels 
that the evidence demonstrates that he has an inability to 
establish and maintain relationships, which is more 
consistent with a 70 percent disability evaluation, the Board 
finds that his relationship with his daughters does not 
support such a conclusion.  Rather, the evidence suggests an 
ability to engage in some effective social interaction.  
Thus, the Board finds that although the veteran reports 
difficulty with social and work relationships, the impairment 
is not significant enough to warrant a 50 percent rating or 
higher.

Although the July 2004 VA examiner found that the veteran did 
exhibit impaired judgment and abstract thinking, symptoms 
consistent with a 50 percent disability rating, there is no 
evidence of record that the veteran had difficulty 
understanding complex commands or that the examiner could not 
comprehend what the veteran had reported due to speech 
impairment.  The veteran's representative argues that the 
veteran's inability to complete or explain simple proverbs 
indicates difficulty understanding complex commands; however, 
this was not noted by the examiner.  Rather, the July 2004 
examiner noted that this evidenced deficient higher mental 
function.

The July 2004 examiner also noted that although the veteran's 
mood was "downhearted," it was not altered enough to 
warrant a diagnosis of depression.  In contrast, a March 2004 
letter from psychologist MM, as well as March, April, and May 
2003 VA treatment notes, indicate that the veteran has 
depression.  However, neither this March 2004 letter, nor the 
VA outpatient treatment notes by MM, indicate that the 
veteran's depression affects his ability to function 
independently, appropriately, and effectively, as indicated 
by someone warranting a 70 percent disability rating.  The 
March 2004 letter indicates that the veteran continues to be 
employed, and that he takes precautions to avoid crowds, 
including doing his grocery shopping at three in the morning.  
However, this evidence does not rise to the level of an 
inability to function; rather, it demonstrates that he is 
still able to function independently, albeit with some 
altered behaviors.  

The veteran's representative argues that the veteran has 
symptoms associated with the 70 percent disability rating, 
including suicidal ideation and obsessional rituals.  
However, while the Board acknowledges that the March 2004 
letter indicates the veteran lacks ambition and has no 
aspirations, it finds that this is hardly on par with a 
clinical finding of suicidal ideation.  Additionally, a May 
2003 VA treatment note in which the veteran mentions that his 
father committed suicide does not mean that the veteran is 
contemplating suicide himself.  The veteran's representative 
also points to the veteran's avoidance of crowds, nighttime 
labor, and late night food shopping as obsessional rituals 
which interfere with routine activities.  However, as was 
previously discussed, there is no indication that the veteran 
is unable to keep employment or regularly complete his 
shopping.

Higher ratings also take into account the ability to attend 
to basic personal appearance and hygiene.  The July 2004 VA 
examiner noted that the veteran was cleanly dressed.  There 
is also no clinical evidence that the veteran experiences 
panic attacks more than once a week, symptoms more consistent 
with a 50 percent rating or higher.

The July 2004 VA examiner indicated that the veteran has mild 
PTSD.  Although the March 2004 letter from MM does not 
indicate the severity of the veteran's PTSD symptoms, there 
is a December 2003 VA medical record that indicates the 
veteran has severe PTSD symptoms.  However, the Board notes 
that this medical record was not made in conjunction with any 
examination of the veteran, and that none of the VA treatment 
notes make reference to a severity level for the veteran's 
PTSD symptoms.  Therefore, the December 2003 reference to 
severe PTSD symptoms will be viewed as an isolated finding.  
Additionally, the Board finds that the evidence discussed 
above is more consistent with the July 2004 VA examiner's 
conclusion, and that although the veteran does demonstrate 
some symptoms rising to the level of a 50 percent disability 
rating, the current 30 percent rating is more appropriate 
when considering all of the veteran's symptoms.

Finally, in the August 2006 informal hearing presentation, 
the veteran's representative argues that the veteran's Global 
Assessment of Functioning (GAF) scores are more consistent 
with a 70 percent disability rating than a 30 percent rating.  
GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

The veteran was assigned a GAF of 45 in the March 2004 letter 
from VA psychologist MM.  The July 2004 VA psychiatric 
examination reflects that the veteran had a GAF of 55 to 60.  
A GAF score of 41 to 50 is indicative of serious impairment 
in social, occupational, or school functioning, but a higher 
score of 51 to 60 is indicative of moderate symptoms such as 
a flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers).  See the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

The Board notes that the July 2004 GAF of 55 to 60 was 
assigned based on the objective evidence noted in the 
examination report.  On the other hand, it is unclear what 
evidence was used to assign the March 2004 GAF of 45.  The 
March 2004 letter does contain a description of the veteran's 
symptoms; however, the Board notes that these correspond to 
VA treatment notes which span from March 2003 to October 
2004.  As was previously mentioned, according to the DSM-IV, 
GAF scores are intended to reflect a "snapshot" of the 
veteran's current symptoms, rather than an overall picture of 
the veteran's treatment.  There are exceptions to this 
general rule, and the DSM-IV indicates that in order to aid 
in understanding the GAF score assigned, individuals should 
include a descriptor along with the score (e.g., "current," 
"highest level in past year," "at discharge").  In 
addition to not identifying what objective evidence it is 
based on, there is no indication of what time period it is 
intended to cover.  Therefore, the Board finds the more 
current July 2004 GAF to be more probative of the veteran's 
current symptomatology, seeing as it is based on the 
accompanying July 2004 VA examination.  Additionally, the 
Board notes that although the July 2004 GAF of 55-60 reflects 
moderate PTSD symptoms, the VA examiner diagnosed the veteran 
with mild PTSD.  Although the VA examiner's use of this 
descriptive language is not altogether dispositive of the 
rating to be assigned, it is nevertheless probative evidence 
to be considered in making this important determination.  See 
38 C.F.R. §§ 4.2, 4.6.  Thus, the Board finds that there is 
no justification for increasing the rating for the veteran's 
PTSD on the basis of his GAF scores; they are more 
commensurate with his current rating of 30 percent disabling.  
See 38 C.F.R. § 4.7.

Finally, while the Board acknowledges the veteran's 
competence to provide lay statements regarding 
symptomatology, he is not competent to provide an opinion 
regarding the clinical severity of his PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional is competent to provide such evidence.

The veteran's PTSD is currently rated as 30 percent 
disabling.  This rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411, 9440.  The evidence 
of record indicates that the veteran has a depressed mood, is 
hypervigilant, and has chronic sleep impairment.  His work 
performance is satisfactory and he has stable relationships 
with family.  Although his ability to perform routine tasks 
is somewhat altered by his isolationist behavior, he is still 
able to function independently.  There is no evidence of 
reduced reliability or productivity consistent with a 50 
percent rating, nor is there evidence of moderately severe to 
severe impairment consistent with a 70 percent disability 
rating.  Medical records from both the July 2004 VA examiner 
and the veteran's own psychologist support these findings.  

In light of the above, the Board concludes that a rating in 
excess of 30 percent is not warranted, and that a 30 percent 
rating most closely approximates the veteran's impairment due 
to PTSD.  In reaching its decision, the Board considered the 
benefit-of-the-doubt rule; however, the preponderance of the 
evidence is against an increased evaluation, and therefore, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The veteran's request for an initial evaluation in excess of 
30 percent for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


